                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

GLENNIS H..

                Petitioner,                                      Civ. No. 18-16439(KM)

        V.


ORLANDO RODRIGUEZ et al.,                                        OPINION

                Respondents.




KEVIN MCNULTY, U.S.D.J.

                                      I.      INTRODUCTION

        The petitioner. Glennis H.,’ is an immigration detainee, presently held at the Essex

County Correctional Facility, in Newark, New Jersey. lie is proceeding pro se with a petition for

a writ of habeas corpus pursuant to 28 U.S.C.     § 2241. For the following reasons, the habeas
petition will be granted insofar as respondents will be ordered to provide petitioner a bond

hearing.

                                II.        PROCEDURAL HISTORY

        Petitioner, a native and citizen of Antigua and Barbuda, entered the United States as a

lawful permanent resident in April 2001. In April 2014, petitioner pleaded guilty to possession of

marijuana with intent to distribute or dispense, under New Jersey Statutes Annotated        §   2C:35-

5(a) and (b)(l 1). Petitioner was sentenced to one year of probation.




I
         Consistent with guidance regarding privacy concenis in social security and immigration cases by
the Coinniittee on Court Administration and Case Management of the Judicial Conference of the United
States, petitioner is identified herein only by his first name and last initial.
           On September 25, 2017, the Department of Homeland Security, Immigration and

Customs Enforcement, (“ICE”) arrested petitioner and initiated removal proceedings against

him. Petitioner was detained under 8 U.S.C.       §   1226(c) and has remained in immigration custody

since that time. Petitioner explains that, on February 6, 2018, an immigration judge ordered him

removed. The Board of Immigration Appeals (“BIA”) dismissed an appeal from this order on

July 31, 2018. Petitioner sought review from the United States Court of Appeals of the Third

Circuit, which, on October 29, 2018, granted a request for a stay of removal. The proceeding

before the Third Circuit remains pending.

           Petitioner thereafter tiled this petition for writ of habeas corpus, seeking release or an

individualized bond hearing to justify his continued detention. (DE I.) Petitioner does not

dispute the initial basis for detention, but he asserts that his detention has been unduly prolonged

to the point of having become unconstitutional under Diop v ICE/Homeland Sec., 656 F.3d 221

(3d Cir. 2011), and Chavez-Alvarez v. Warden York County Prison, 783 F.3d 469 (3d Cir. 2015),

among other cases. (See DE I.) He also alleges that purported retaliation for his challenges to

removal has rendered his detention unduly punitive in violation of the Due Process Clause. (Id.)

Petitioner has additionally argued that the basis for his detention changed      §   1226(c) to   §   1226(a)

when the Third Circuit stayed his removal, and that under the latter provision, a bond hearing is

required. (Id.)

           I ordered the government to file an answer to the petition. (DE 8.) 1 also ordered the

government to notify the Court within seven days of petitioner’s release from custody, “as well

as any change in the basis for petitioner’s immigration detention.” (Id.) The matter is now fully

briefed.




                                                       7
                                                  III.     ANALYSIS

        Under 28 U.S.C.           §   2241, a district court may exercise jurisdiction over a habeas petition

when the petitioner is in custody and alleges that this custody violates the constitution, law’s, or

treaties of the United States. 28 U.S.C.           §   2241(c); Maleng v. Cook, 490 U.S. 488, 490 (1989). A

petitioner may seek      §   2241 relief only in the district in which he is in custody. United States          i’.


Figueroa, 349 F. App’x 727, 730 (3d Cir. 2009). This Court has jurisdiction over petitioner’s

claims as he is detained within this district and alleges that his custody violates the Due Process

Clause of the Fifth Amendment.

       Under 8 U.S.C.         §   1226(c)(l), certain non-citizens with criminal convictions are subject to

mandatory detention while removal proceedings are pending. See Jennings, 138 S. Ct. at 846—47.

In Deinore   i’.   Kim, 538 U.S. 510 (2003), the Supreme Court held               §   1226(c) to be constitutional

on its face. It did so, however, on the assumption that most resulting detentions would be

relatively briet Id. at 517—31 (“In sum, the detention at stake under                 §   1226(c) lasts roughly a

month and a half in the vast majority of cases in which it is invoked, and about five months in

the minority of cases in which the alien chooses to appeal.”) In Diop, the Third Circuit applied

the canon of constitutional avoidance and held that                §   1226(c) “authorizes only mandatory

detention that is reasonable in length.” Diop, 656 F.3d at 231—35. Thus, it found that the statute

contains an implicit requirement that detained persons, at some point, receive bond hearings to

warrant ongoing detention. The point at which a bond hearing would be required, however,

would depend on all the facts of the case. In Chavez-Alvarez the Third Circuit confirmed that

there is no set point at which detention under             §   1226(c) crosses the permissible line, but




                                                               3
announced a rule of thumb that detention would become constitutionally suspect at some point

between 6 and 12 months.2 See Chavez-Alvarez, 783 F.3d at 473—78.

        In Jennings, however. the Supreme Court abrogated the direct holdings of Diop and

Chavez-Alvarez, as a matter of statutory interpretation. Specitically, Jennings held that         §   1226(e)

does not require bond hearings to justify ongoing detention and that the canon of constitutional

avoidance may not be employed to read such a requirement into the statute. itt at 842, 846—47.

The government acknowledges, however, that the Jennings Court did not directly analyze the

constitutionality of particular detentions under    §       1226(c).

        Putting these holdings together, I agree with Judge Wigenton that one challenge to a             §
1226(c) detention still remains available: “an individualized as applied constitutional challenge

to the statute.” Drvden v. Green. 321 F. Supp. 3d 496, 501—02 (D.N.J. 2018) (citing Jennings,

138 S. Ct. at 85 1—52). To put it another way, for a petitioner in this situation, “Jennings leaves

open only the question of whether     §   1226(c) is unconstitutional as applied to the petitioner.”3 Id.

at 502. Indeed, respondents concede that a person detained under         §   1226(c) may, in the right

circumstances, bring an as-applied challenge to the constitutionality of ongoing detention.

        The post-.Jennings as-applied analysis, as it turns out, is very similar, and perhaps

identical, to the former analysis under Diop. Whether detention under          §   1226(c) is constitutional

continues to be “a function of the length of the detention,” whereby “the constitutional case for


2
         The Chavez-Alvarez Court reasoned that, at least where the government fails to show bad faith on
the part of the petitioner, “beginning sometime after the siN-month timeframe [suggested by Demore], and
certainly by the time [the petitioner) has been detained for one year, the burdens to [the petitioner’s)
liberties [will outweigh] any justification for using presumptions to detain him without bond to further the
goals of the statute.” Chavez-Alvarez. 783 F.3d at 478.

         I have abbreviated the reasoning of Judge Wigenton’s opinion, with which I agree. In dictum,
while discussing a detention under a different section, § 1226(a), the Third Circuit recently noted that
‘.Jennmgs did not call into question the cons/it utional holding in Diop that detention under § 1226(c) may
violate due process if unreasonably long.” Borbot v. Warden Hudson C/v. Corr. Facthtv, 906 F.3d 271,
278 (3d Cir. 2018) (emphasis added); see also Dryden. 321 F. Supp. 3d at 502.

                                                        4
continued detention without inquiry into its necessity becomes more and more suspect as

detention continues.” Diop, 656 F.3d at 232, 234; see also Chavez-Alvarez, 783 F.3d at 474—75.

Thus, at some point, detention under     §   1226(c), in an individual case, may become “so

unreasonable as to amount to an arbitrary deprivation of liberty” in violation of the Due Process

Clause. Thyden. 321 F. Supp. 3d at 502; sec also Demore. 538 U.S. at 432; Chavez-Alvarez, 783

F.3d at 474.

       No particular number of months marks the border between constitutional and

unconstitutional detention, but some guidelines can be gleaned from the case lav. .Judges in this

district have previously found detention for a year. orjust over a year, insufficient to support an

as-applied challenge to a   §   1226(c) detention. See, e.g., CharlesA. v. Green. No. 18-1 158, 2018

WL 3360765, at *5 (D.N.J. July 10, 2018). Longer periods of detention without a bond hearing,

however, have been found to violate due process. See Thomas C. A. v. Green, No. 18-1004, 2018

WL 4110941, at *S6 (D.N.J. Aug. 29, 2018) (15 months); K.A. v. Green, No. 18-3436, 2018

WL 3742631, at *4 (D.N.J. Aug. 7,2018) (19 months).

       Here, petitioner has been detained for over 21 months. The government contends that the

petitioner is to blame for prolonging his detention by requests for adjournrnents, appeals, and

other legal nrnneuvers. There is no allegation or indication, however, that petitioner pursued

those applications in bad faith or for the purposes of delay. I am wary, moreover, of making any

ruling that would “effectively punish [the petitionerl for pursuing applicable legal remedies.”

Leslie v. At/v Gen. qf US., 678 F.3d 265, 270—71 (3d Cir. 2012) (internal quotation marks

omitted), abrogated in part and on oilier grozmdv by .Jennings. 138 5. Ct. at 847.

       Given these circumstances and the length of petitioner’s detention, I conclude that

continuing the detention without at least a bond hearing would exceed the bounds of due process



                                                     5
under the Fifth Amendment. That is to say that it would be an unconstitutional application of §

1226(c) in the circumstances of this particular case. Accordingly, I will order tile government to

provide petitioner with a bond hearing within 14 days.4

         Having granted the relief to which petitioner is entitled, I do not reach his argument that

his detention should be treated as falling under      §    1226(a) following the stay of removal issued by

the Third Circuit. (See DE I     iJ 62—66.)
                                          IV.     CONCLUSION

         For the foregoing reasons, the habeas petition (DE I) will be granted insofar as I wiJi

order that petitioner receive a bond hearing within 14 days. An appropriate order follows.



DATED:July2,20l9
                                                                     KEVIN MCN{]LTY
                                                                     United States District Judge




           I note that petitioner also contends that ICE officers have attempted to deter him from challenging
 his removal and have retaliated against him for his efforts to do so. (See DE I ¶ 45—51.) To remedy these
 alleged harms, petitioner demands release from custody. (lit) Claims concerning deprivation of access to
 the courts or retaliation for exercise of constitutional rights typically sound in civil claims for injunctive
 relief or damages. In any case, petitioner has not pointed to any legal precedent supporting the position
 that distinct rights violations may form a basis for ordering release from detention that is otherwise legally
justified.

                                                       6
